DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating/cooling device” and “means for expelling air” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The phrase “heating/cooling device” in claim 1 has been examined as --one of a combination of at least one thermoelectric device and at least one fan, or a combination of at least one heating pad and at least one fan--. 
 The phrase “means for expelling air” in claim 1 has been examined as -- one of at least one outlet and/or a plurality of holes --.
 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0053126 Al in view of Space US 20140179212 A1 and Feher US 5002336 A.
Re claim 1, Laib teach a personal heating ventilation and air conditioning system (HVAC) for an aircraft seat (2), comprising: at least one aircraft seat; a heating/cooling device (“fan” para 37) disposed on the at least one aircraft seat and at least one branch (8).

Laib fail to explicitly teach details of the branches.
Space teach at least one branch (conduit incasing arrow 625, fig 6) configured to provide at least one flow path from the heating/cooling device; at least one sub-branch (conduit incasing arrows  630, 632, fig 6) provided within the at least one aircraft seat (fig 6), wherein the at least one sub-branch is configured to provide flow from the at least one branch through the at least one aircraft seat; and means for expelling air (612) from the at least one sub-branch to an interior surface of the at least one aircraft seat to provide filtering and ductwork for seat ventilation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the branches as taught by Space in the Laib invention in order to advantageously allow for enhanced air quality and aircraft passenger comfort.
Laib , as modified, fail to explicitly teach details of the device (see claim interpretation section).
Feher teach a heating/cooling device disposed on the at least one aircraft seat (in the instant combination) to generate heat or cold with available electricity (col 1 lines 30-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the device as taught by Feher in the Laib , as modified,   invention in order to advantageously allow for a device known in the art for passenger comfort seat heating and or cooling.
Re claim 2, Laib teach the heating/cooling device is one of a combination at least one thermoelectric device and at least one fan (para 37, line 5 “a fan”), and Feher teach the heating/cooling device is one of a combination at least one thermoelectric device and at least one fan, or a combination of at least one heating pad and at least one fan (see the rejection of claim 1).
Re claim 3, Feher teach  wherein the means for expelling air includes one of at least one outlet and/or a plurality of holes (see the rejection of claim 1).
Re claim 4, Laib teach  the at least one aircraft seat includes at least one of a seat cushion, a seat back support, a seat neck support and/or a headrest (fig 6).
Additionally, Space teach  the at least one aircraft seat includes at least one of a seat cushion, a seat back support, a seat neck support and/or a headrest (figs 5-6) to provide filtering and ductwork for seat ventilation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the branches as taught by Space in the Laib, as modified, invention in order to advantageously allow for enhanced air quality and aircraft passenger comfort.
Re claim 5, Space teach  the at least one aircraft seat includes a first seat, a second seat and a third seat (fig 4) to provide multiple seats.
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the seats as taught by Space in the Laib, as modified, invention in order to advantageously allow for enhanced air quality and aircraft passenger comfort.
Re claim 6, the combined references teach the at least one branch comprises a first branch, a second branch, and a third branch ( noting Laib teach an 8 with each seat and Space teach  three seats) to provide filtering and ductwork for seat ventilation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the branches as taught by Space in the Laib, as modified, invention in order to advantageously allow for enhanced air quality and aircraft passenger comfort.
 
Re claim 8, Laib teach  the heating/cooling device is controlled by a controller (para 36).
Re claim 10, the combined references teach the at least one sub- branch is adjustable ( noting Laib teach a valve , para 16, which control opening and closed and airflow which passes on past the device which in the instant combination passes onto the subbranch, and since the amount of air passing to the sub branch is adjustable the sub branch is considered broadly adjustable).
Re claim 12, Laib teach  an aircraft cabin (para 1) but fail to teach the explicit details of the device of claim 1.
Laib, as modified, teach  at least one personal HVAC system as recited in claim 1 (see the rejection of claim 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include at least one personal HVAC system as recited in claim 1  as taught by Laib, as modified,  in the Laib invention in order to advantageously allow for enhanced passenger comfort in an airplane cabin for travel.
 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0053126 Al in view of Space US 20140179212 A1 and Feher US 5002336 A and Hartwich US 7467823 B2.
Re claim 7, Laib, as modified, fail to explicitly teach the sub branches.
Hartwich teach the first branch has a first sub-branch, a second sub-branch, and wherein the second branch has a first sub- branch and a second sub-branch, and wherein the third branch has a first sub-branch and a second sub-branch (noting in the instant combination each branch of each seat has multiple sub branched as taught by the modifying reference, fig 1) to provide multiple air ducts in a seat.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sub branches as taught by Hartwich in the Laib, as modified, invention in order to advantageously allow for a method is provided for controlling the strength of the heat transfer capacity of an airflow in an air duct of a vehicle seat, which is used in a vehicle, the heat transfer capacity of the airflow being provided as a function of whether a measured actual temperature of the interior of the vehicle is above a predetermined desired temperature of the vehicle.

Response to Arguments
Applicant’s arguments, see reply, filed 10/12/2022, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
The applicant argues that Space does not teach a means for expelling air to an interior surface of the at least one aircraft seat. The examiner respectfully disagrees. Additionally noting that for clarity, the recitation “expelling air to an interior surface of the at least one aircraft seat” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. However, space still teach the claim limitations, since the holes of space allow air to travel from paths interior tpo the seat, such that air being expelled from the seat from the holes of space are expelled from the seat and additionally the air is capable of coming into contact and an interior of the seat (adjacent to the outlet 612). Different views show how many interior surfaces of the seat (figs 9-10) are adjacent to the outlets, and therefore the outlets make it possible to create a flow path in which air will come in contact with various interior surfaces of the seat while in the process of being expelled from the seat. 
The applicant argues that Feher does not teach a means for expelling air to an interior surface of the at least one aircraft seat. The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Space is relied on to teach wherein the at least one sub-branch is configured to provide flow from the at least one branch through the at least one aircraft seat.
	
 
Applicant argues the claims dependent on the independent claim are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim 1 have been addressed above. Thus, the rejections are proper and remain.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763